Citation Nr: 0533437	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-29 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for endometriosis.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from May 1981 to September 
1982.   
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2005, the veteran testified via 
videoconference from the RO before the undersigned.   


FINDINGS OF FACT

1.  In an April 1997 decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
of service connection for endometriosis.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's April 1997 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.

3.  The veteran had endometriosis prior to entering service 
and it did not permanently increase in severity beyond its 
natural progression during her period of active service.


CONCLUSIONS OF LAW

1.  The RO's April 1997 rating decision which determined that 
new and material evidence had not been received to reopen the 
claim of service connection for endometriosis is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's April 1997 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.156 (2005).

3.  Endometriosis clearly and unmistakably preexisted and was 
not aggravated by service, and the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005).

2.  Endometriosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an August 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  A VA expert medical opinion has been obtained.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159 (c)(4).  The Board notes that the veteran 
indicated that she wanted her appeal to proceed with 
adjudication by the Board subsequent to the receipt of the VA 
medical expert opinion, without return to the RO.   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  




New and Material

In an October 1985 rating decision, service connection for 
endometriosis was denied.  A notice of disagreement was 
received and a statement of the case was issued.  Thereafter, 
a VA Form 1-9 was received, but it was unsigned.  The veteran 
was contacted via a July 1986 letter and was informed that 
her VA Form 1-9 was unsigned and to return it to perfect her 
appeal.  She did not perfect her appeal thereafter.  

In March 1991, a new claim of service connection for 
endometriosis was received.  In a March 1991 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen the claim of service connection.  A notice 
of disagreement was not received within the subsequent one-
year period.

In March 1997, a new claim of service connection for 
endometriosis was received.  In an April 1997 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim of service 
connection.  A notice of disagreement was not received within 
the subsequent one-year period.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The additional evidence which has been received since the 
last final denial of record in April 1997 includes two 
statements by Dr. J.M.M. who opined essentially opined that 
the veteran may not have had endometriosis prior to service 
and that the diagnosis of endometriosis during service might 
have been a new finding.  

The additional evidence is new and material.  It does include 
competent medical evidence suggesting a nexus between claimed 
disability, endometriosis, and service.  

Thus, evidence submitted since the RO's April 1997 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's April 1997 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


Service Connection

In an August 1980 entrance Report of Medical History, the 
veteran reported that she had a history of severe menstrual 
cramps.  The examiner noted that the veteran had dysmenorrhea 
monthly for which she took non-narcotic drugs.  In June 1981, 
the veteran reported that she had begun her menses the 
previous night and had lower abdominal cramping.  She had 
previously taken Motrin.  Examination was negative except for 
mild tenderness in the suprapubic region.  The diagnosis was 
menstrual cramps.  The next day, examination was within 
normal limits.  In September 1981, the veteran again reported 
that she had cramps in her lower abdomen with dizziness and 
some vomiting.  She had had her menses for one day.  She had 
a history of cramping with menses.  The diagnosis was 
menstrual cramps.  In October 1981, the veteran reported that 
she was pregnant and was having cramps like she had with 
menses.  Thereafter, the veteran was seen at the Rush 
Foundation Hospital where she was hospitalized for 5 days.  
The provisional diagnosis was severe lower abdominal pain.  
The veteran reported that she had a history of severe 
dysmenorrhea, menarche since age 11.  A pregnancy test was 
negative.  The veteran underwent a dilation and curettage as 
well as an exploratory laparoscopy and vaginal biopsy.  The 
postoperative diagnosis was endometriosis of the vaginal cul-
de-sac and left ovarian endometrioma.  The final diagnosis 
was severe pelvic and vaginal endometriosis.  Thereafter, the 
veteran again reported severe pain and was seen for 
endometriosis.  She was placed on Danazol therapy.  From June 
to July 1982, the veteran was hospitalized for a pelvic mass.  
The discharge diagnosis was old endometriosis with secondary 
scarring and fibrosis, and rectal stricture.  On her June 
1982 separation examination, the veteran's history of 
endometriosis was noted.  

In July 1985, the veteran underwent a VA examination.  At 
that time, it was noted that the veteran had an onset of 
menarche at age 11 and had apparently normal periods.  
Beginning in 1981, she had an increase in pain with her 
periods which became quite severe and strong.  She apparently 
had a laparoscopy which diagnosed endometriosis.  She was 
placed on medication.  The current diagnosis was 
endometriosis.  

In March 1991, G.O.O., M.D., confirmed that the veteran was 
being treated for endometriosis.  

In March 1994, the veteran underwent an exploratory 
laparotomy with excision and lysis of extensive pelvic 
adhesions and resection of Stage IV endometriosis at the 
Glenbrook Hospital.  It was noted that she had had 
endometriosis since 1981.  

In a December 1999 letter, J.E.P., III., M.D., indicated that 
the veteran had a virtually frozen pelvis secondary to Stage 
IV pelvic endometriosis.  It was noted that the veteran 
should be referred to a reproductive endocrinologist.

In November 2002, Dr. N.L. verified that she was an internist 
and not qualified to diagnose nor treat endometriosis.  

In December 2002, the veteran was afforded a VA examination.  
At that time, it was noted that the veteran was officially 
diagnosed with endometriosis in November 1981 after an 
exploratory laparotomy and dilation and curettage.  At that 
time, she was 20 years old and had a history of severe 
dysmenorrhea.  Her menarche was at age 11.  She presented 
with severe lower abdominal pain and a urinary tract 
infection.  She was found to have severe endometriosis.  
Thereafter, she had a laparoscopy in 1984 and a laparotomy in 
1986.  She was found to have a virtually frozen pelvis 
secondary to Stage IV pelvic endometriosis.  Her ovaries had 
been plastered to her lateral pelvic wall, sigmoid colon, and 
tubes.  Her sigmoid colon was invaded by the endometriosis 
causing a stricture which required repair.  It was noted that 
the veteran's enlistment examination noted that she had a 
history of severe dysmenorrhea prior to her entrance into 
service and a couple of the operative reports noted that she 
had had dysmenorrhea since menarche at age 11.  The veteran 
reported during her examination that she did not experience 
problems with menstruation until she got into the military.  
The diagnosis was endometriosis.  It was the examiner's 
opinion that the veteran's endometriosis existed prior to 
service and was not aggravated beyond its natural progression 
or became permanently worse because of or during her military 
service.  It would be highly unlikely that the veteran would 
enter the military in May and then 6 months later, have such 
severe endometriosis.  So it was the examiner's opinion that 
it was less likely than not related to her service in the 
military.  

In February 2003, Dr. J.M.M., stated that the veteran was 
diagnosed with endometriosis in 1981.  She was diagnosed with 
dysmenorrhea in 1981.  He stated that the diagnosis of 
dysmenorrhea may not have been due to preexisting 
endometriosis and that the 1981 diagnosis of endometriosis 
might have been a new finding.  In a June 2002 statement, he 
stated that the veteran was diagnosed in August 1980 with 
dysmenorrhea which was not consistent with endometriosis.  It 
was his opinion that her endometriosis occurred after May 
1981 when she reported a change in pain which necessitated 
the November 1981 laparotomy.  It was noted that the veteran 
had since undergone a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy.  He stated that during 
service, her endometriosis progressed from Stage I in 1981 to 
Stage IV, the severest manifestation of this disease.  

In April 2005, the veteran testified at a personal hearing.  
She asserted that her endometriosis was first manifest during 
service.  Before service, she only had heavy cramping.  She 
eventually had to have her ovaries and uterus removed.  

In July 2005, a VA medical expert opinion was requested.  
This opinion was completed in August 2005.  The veteran's 
claims file was reviewed.  It was noted that there were 
conflicting opinions regarding her diagnosis of endometriosis 
and its relationship to her military service.  It was noted 
that on entrance examination into service in August 1980, the 
veteran reported that she had severe cramps with menstrual 
cycles.  She reported that she had taken non-narcotic 
medication for pain and did not have to miss school.  In 
October 1981, her dysmenorrhea worsened and she had 
irregularity in her cycle.  She was admitted to the hospital 
and underwent examination under anesthesia.  She had dilation 
and curettage and laparoscopy.  During that examination, she 
was noted to have concentric thickening of the upper vagina 
and vaginal biopsy was performed.  On laparoscopy, she was 
noted to have endometriosis with a left endometrioma that had 
ruptured and adhesions to the left pelvic sidewall.  Post-
operatively, she was treated with Depo-Provera and Danocrine, 
for suppression of menses.  There was an improvement in pain 
symptoms while the veteran's menses were being suppressed.  
She eventually had recurrent pain.  She underwent an 
exploratory laparotomy and uterine suspension in June 1982.  
Findings at that time of surgery included dense fibrosis in 
the pelvis, adhesions of the left ovary to the pelvic 
sidewall, and normal right adnexa.  The veteran had had 
multiple surgeries since then, including in 1986 and in March 
19994, after complaining of decreased stool caliber.  The 
veteran had a colonoscopy that demonstrated a stricture.  She 
had an exploratory laparotomy and lysis of adhesions due to 
extensive pelvic scarring due to endometriosis.  

The VA expert noted Dr. M.'s statement that the veteran's 
original complaint of dysmenorrhea was not consistent with 
endometriosis.  The VA expert stated that she strongly 
disagreed with this opinion.  Dysmenorrhea was a common 
complaint of women with endometriosis.  However, not all 
women with dysmenorrhea had endometriosis.  The appropriate 
workup of the veteran's original complaint depended on the 
severity.  It appeared that her symptoms were not bothersome 
enough for her to miss school and responded well to over the 
counter medication.  

The VA expert stated that she believed that it was more than 
50 percent likely that the veteran's endometriosis existed 
prior to her military service, however, she did not receive 
the diagnosis until her laparoscopy in 1981.  She strongly 
doubted that the progression of the disease was altered by 
her military service.  The development of endometriosis was 
not well understood.  The original theory of retrograde 
menstrual flow via the fallopian tubes was still considered a 
mechanism, but host factors such as genetic predisposition 
and immune status, likely played a role as well.  

The Board notes that in reviewing the evidence, the December 
2002 VA examiner's opinion and the VA medical opinion are 
consistent.  These two physicians and Dr. M. all agree that 
the original diagnosis of endometriosis was made during 
service in 1981.  However, the two VA examiners determined 
that the endometriosis preexisted the veteran's entrance onto 
active duty while Dr. M. has provided a contradictory opinion 
that endometriosis was not present until service.  Dr. M. 
stated that the original diagnosis was made in 1981, and was 
a Stage I which had since progressed to Stage IV.  He stated 
that the veteran's preexisting dysmenorrhea was not related 
to the endometriosis.  

In contrast, the VA physicians basically indicated that the 
dysmenorrhea was not inconsistent with endometriosis.  The 
first VA examiner stated that the veteran's endometriosis 
existed prior to service and was not aggravated beyond its 
natural progression or became permanently worse because of or 
during her military service.  It was stated that it would be 
highly unlikely that the veteran would enter the military in 
May and then 6 months later, have such severe endometriosis.  
So, it was the examiner's opinion that it was less likely 
than not related to her service in the military.  The VA 
medical expert stated that it was more than 50 percent likely 
that the veteran's endometriosis existed prior to her 
military service, however, she did not receive the diagnosis 
until her laparoscopy in 1981.  

All three medical opinions are competent and credible.  
However, the Board finds that the VA examiners' opinions, 
which are consistent, are more probative that the opinion of 
Dr. M.  Dr. M. indicated that the veteran had State I 
endometriosis during service.  He did not explain why the 
service medical records indicated that the endometriosis was 
severe.  Conversely, the VA examiner noted that the veteran 
had severe endometriosis during service and pointed out that 
it was highly unlikely that the veteran would enter the 
military in May and then 6 months later, have such severe 
endometriosis.  In addition, the two VA examiners reviewed 
the veteran's records and explained the progression of her 
symptoms of endometriosis.  Dr. M. did not refer to any 
review of the complete record.  He noted the August 1980 
report of dysmenorrhea and the diagnosis of endometriosis in 
1981, but he did not refer to any of the other records.  In 
sum, the VA examiners' opinion were based on a complete 
review of the record, included an extensive review of the 
record, and are consistent with the record.  Dr. M.'s opinion 
does not appear to be based on such a review, contained 
limited referral to the veteran's history, and was not 
completely consistent with the veteran's history regarding 
the severity of the veteran's endometriosis during service.  

The Board attaches significant probative value to the VA 
opinions for the aforementioned reasons, and are they are 
well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  In addition, it is significant 
to note that the VA medical expert opinion had the benefit of 
review of both the prior VA examiner's opinion as well as Dr. 
M.'s opinion, which was discussed.  Thus, in sum, the VA 
medical opinions are more probative.  

The veteran was not in combat.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As noted previously, generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227.  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions,"  Id. at (b)(1).

In this case, although a history of dysmenorrhea was noted on 
the entrance examination, endometriosis was not noted.  
According to the competent medical evidence, dysmenorrhea is 
consistent with endometriosis, but not necessarily indicative 
thereof.  Therefore, since endometriosis was not noted on 
entrance, the veteran is entitled to a rebuttable presumption 
of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

The most probative competent medical evidence establishes 
that the veteran had endometriosis prior to service.  The 
Board finds that this most probative medical evidence 
constitutes competent evidence that endometriosis clearly and 
unmistakably preexisted service.  

However, VAOPGCPREC 3-03 (July 16, 2003), has established 
that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and 
unmistakable evidence that endometriosis preexisted service.  
Second, there must be clear and unmistakable evidence that 
endometriosis was not aggravated during service.  If both 
prongs are not met, the presumption of soundness at entry is 
not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting endometriosis was not 
aggravated by service.  As discussed in detail above, the two 
VA examiners' opinions represent the most probative medical 
evidence of record.  They determined that there was no 
permanent increase in the natural progression of the 
veteran's endometriosis during service.  It was felt that the 
veteran's endometriosis followed its natural progression.  
There is no conflicting medical evidence in this regard as 
the private medical report was to the effect that the 
endometriosis initially manifest during service.  Neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In sum, the service medical records show that the veteran had 
increased pain with menses and was diagnosed with 
endometriosis.  She continued to have treatment of 
endometriosis.  However, the competent medical evidence, the 
most probative evidence, determined that the course of her 
endometriosis did not represent a permanent increase in 
severity and that it had followed its natural progression.  
There was no aggravation.  Thus, this probative evidence does 
not establish that the underlying condition, as opposed to 
the symptoms, had worsened.  

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded at entrance, during and subsequent to service, 
and has determined that there was no aggravation of the 
preexisting endometriosis.  The Board cannot substitute its 
own medical judgment.  

The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, she cannot make medical diagnoses or establish that 
her endometriosis was aggravated during her period of active 
service because she is not competent to provide such 
evidence, as this requires competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds that there is clear and unmistakable evidence 
that the preexisting endometriosis was not aggravated by 
service.  Accordingly, because there is clear and 
unmistakable evidence that endometriosis preexisted service 
and clear and unmistakable evidence that it was not 
aggravated during service, the presumption of soundness is 
rebutted.  See Wagner.  The Board also notes that the 
analysis for determining aggravation for purposes of 
rebutting the presumption of soundness mirrors the general 
standard of aggravation.  More specifically, since there is 
clear and unmistakable evidence that preexisting 
endometriosis was not aggravated during service for the 
purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that endometriosis 
was not, in fact, aggravated during service (38 U.S.C.A. § 
1110).  The Board has found by clear and unmistakable 
evidence that the veteran's endometriosis was not aggravated 
by service in order to conclude that there was a preexisting 
disease.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

The application to reopen the claim of service connection for 
endometriosis is granted, and the appeal is granted to this 
extent only.

Service connection for endometriosis is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


